Citation Nr: 0301149	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a higher evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 
to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision 
that continued the veteran's 30 percent disability rating 
for PTSD.

Besides the issue listed above, the veteran also expressed 
disagreement with the March 2002 rating decision to the 
extent that it denied entitlement to service connection 
for colon cancer and liver cancer.  While a statement of 
the case was issued on these issues in March 2002, the 
veteran did not file a substantive appeal with regard to 
these issues.  Consequently, the only issue on appeal is 
the veteran's claim for an increased rating for PTSD.  See 
38 C.F.R. §§ 20.200, 20.202 (2002).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, anxiety, 
suspiciousness, nervous spells, chronic sleep impairment, 
and memory loss.  

2.  The veteran does not experience symptoms to a degree 
that he has occupational and social impairment with 
reduced reliability and productivity.  



CONCLUSION OF LAW

The criteria for an assignment of a disability rating in 
excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130 (Diagnostic Code 9411) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD 
warrants a higher evaluation than that currently assigned.  
In this regard, the Board notes that disability 
evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).  Each service-connected disability is rated 
on the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence that is of primary concern 
because such evidence provides the most accurate picture 
of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board also notes that the Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and a non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in 
the appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)." Consequently, the 
Board will analyze the veteran's PTSD claim accordingly.

In the veteran's case, the pertinent evidence of record 
includes VA treatment records dated in June 2000 which 
indicate that the veteran reported feeling some pressure 
at work.  He reported that he did not have a problem with 
interactions with his supervisors.  Upon examination, the 
veteran was mildly tense and pressured.  He was assigned a 
Global Assessment of Functioning (GAF) score of 55.  

VA treatment records dated in September 2000 indicate that 
the veteran had recently witnessed a major accident.  He 
reported that when a helicopter came in, he felt like 
shooting someone.  The examiner noted that the veteran 
felt that his rapid speech was due to this.  The veteran 
reported that he stayed in his apartment and watched 
television and played video games during the day.  He 
admitted to some marijuana use.  Upon examination, the 
veteran's speech was pressured and circumstantial.  The 
examiner noted that a bipolar disorder needed to be ruled 
out.  

VA treatment records dated in November 2000 indicate that 
the veteran reported that he was not depressed or anxious.  
He reported that he was not able to work, and that he 
smoked marijuana to help him sleep.  The examiner noted 
that the veteran was somewhat intense and rather 
pressured.  The veteran was diagnosed with insomnia, not 
otherwise specified, with increased stressors.  He was 
assigned a GAF score of 60. 

VA treatment records indicate that in January 2001, the 
veteran reported that he had combat nightmares and 
insomnia.  He reported that he had no job and was living 
with his girlfriend's son.  He reported that he was 
fearful of losing his fiancée due to his impotence.  He 
denied any depression.  Upon examination, the veteran was 
casually groomed.  His mood was irritable and anxious, and 
his range was increased.  He did not have any flight of 
ideas.  He reported having panic attacks.  He reported no 
suicidal or homicidal ideations, or audio or visual 
hallucinations.  His speech was circumstantial and 
pressured, and his insight and judgment were fair.  He was 
diagnosed with PTSD, depression, alcohol abuse, and 
marijuana abuse.  

VA treatment records dated in April 2001 indicate that the 
veteran reported that he was on probation for assault and 
that he lived alone.  He reported that he had sleep 
disturbance at night, but was able to nap during the day.  
He reported that he had a girlfriend, but she was seeing 
some other friends.  He reported that he did not want to 
get into trouble.  

The veteran was afforded a VA examination in March 2002.  
The examiner indicated that he had reviewed the veteran's 
claims file, as well as the veteran's current psychiatric 
information from his treating physician, in preparation 
for his report.  The examiner noted that the veteran had 
been diagnosed as having depression secondary to his colon 
cancer.  The veteran reported that although he was 
prescribed medications for his PTSD, he had stopped taking 
them due to a possible reaction to them.  The veteran 
reported that he had chronic sleep disturbance.  He 
reported that he tended to isolate himself, and did not 
trust other people.  He reported having depression and 
difficulty focusing on events.  He reported problems with 
hypervigilance and indicated that he startled easily.  He 
tried to avoid crowds.  He reported that recently his 
symptoms had worsened due to his cancer and that he had 
had some depression secondary to that situation.  He 
denied any hallucinations or suicidal ideations.  He last 
worked as a truck driver in August 2000.  He reported that 
he had to retire due to his cancer treatment and his 
current physical status.  He lived with his third wife and 
his mother-in-law.  He reported that he had been arrested 
three times for carrying a concealed weapon, and that he 
had had other alcohol and drug related arrests, and legal 
problems in the past.  He reported that he rarely drank 
beer, although he was a regular user of alcohol in the 
past.  He indicated that he used over an ounce of 
marijuana per week.  Upon examination, the veteran was 
neatly dressed.  His speech was rapid and somewhat 
pressured.  He described his mood as slightly depressed.  
His affect showed a full range.  There were no 
hallucinations or delusions.  His thought process showed 
some tangentiality.  No delusional thinking was detected.  
The veteran denied suicidal or homicidal ideations.  He 
showed good insight into his medical problems.  The 
veteran was diagnosed with PTSD, marijuana dependence, and 
an adjustment disorder with a depressed mood.  The 
examiner noted that the veteran had moderate psychosocial 
and environmental problems.  The veteran was assigned a 
GAF score of 60.  The examiner noted that the veteran 
continued to report symptoms consistent with a diagnosis 
of PTSD.  The examiner noted that these symptoms had been 
slightly worsened by his recent diagnosis of cancer and 
his depression related to that situation.  The examiner 
reported that the veteran's PTSD symptoms were also 
complicated by his regular daily use of marijuana.  The 
examiner noted that the veteran's GAF score of 60 
reflected the high end of moderate dysfunction due to his 
PTSD symptoms.  

In a May 2002 statement, the veteran indicated that he had 
almost no contact with anyone other than his wife.  He 
reported that he was unable to hold a steady job and had 
changed his profession to a truck driver so that he could 
work alone.  He reported that he was unable to work in 
confined areas because such an environment caused panic 
attacks.  He reported that he tended to lash out 
violently.  He reported that he would not go out unless he 
was armed.  The veteran stated that he was depressed and 
had no intimate relationships.  He reported that when he 
awakened during the night, he had to check to make sure 
his house was safe before he could return to sleep.  

The veteran testified before the Board in September 2002.  
He reported that he received treatment once a month from a 
VA psychiatrist.  He indicated that he was last employed 
in August 2000 as a truck driver.  He reported that he had 
had about 30 different jobs, most of them in the trucking 
industry, since his discharge from service.  He indicated 
that when he disagreed with his supervisors, he would quit 
his job and get another job.  He reported that he had 
nightmares every night, and had flashbacks about once a 
week.  He reported that he watched television, read books, 
and played video games during the day.  He stated that he 
had been married to his third wife for a year, and that 
she had recently stopped speaking to him.  He reported 
that his current wife understood his PTSD problems.  He 
indicated that when they went out, he would embarrass her 
because he did not like to become involved in 
conversations with other people.  He stated that they no 
longer went anywhere because of this.  He reported that he 
shopped late at night to avoid crowded stores.   He 
indicated that he attended church, but sometimes had a 
problem being around other people in church.  He reported 
that his friends were those who were in military service 
with him.  He reported that he was on speaking terms with 
his brother-in-law.  He reported that a family member had 
helped him travel to the hearing.  He indicated that he 
did not get along well with people outside of his family.  
He reported that he carried a gun with him all of the 
time.  He reported that sometimes he had memory loss.  The 
veteran indicated that he could not obtain employment, and 
had last tried to seek employment from July to September 
2002.  He indicated that he was not hired for a job in 
July 2002 because he made the owner nervous.  He also 
reported that the owner was reluctant to hire him because 
he had a colostomy bag.  The veteran reported that he had 
nervous spells generally three to four times per month.  
He suggested that he had had a truck accident once due to 
his PTSD.  

The veteran's service-connected PTSD is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  Under these criteria, a 
100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2002).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-term and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 30 percent rating is warranted for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).  Id. 

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 30 
percent disability evaluation, and that the preponderance 
of the evidence is therefore against the claim for a 
higher disability evaluation.

The Board finds that the recent medical evidence shows a 
disability picture that results in occupational and social 
impairment with an occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks.  The record clearly indicates that the 
veteran has had a depressed mood and anxiety.  His chronic 
sleep impairment is well documented.  In addition, the 
veteran has reported suspiciousness, nervous spells 
several times per month, and some memory loss.  

As to whether the veteran's service-connected PTSD rises 
to the level of 50 percent disabling or more, the Board 
finds that it does not.  The evidence of record does not 
suggest that the veteran's affect was blunted.  Although 
circumstantial speech was reported, the veteran indicated 
that he had nervous spells only several times per month.  
The record does not suggest that the veteran had 
difficulty in understanding complex commands.  Although 
the veteran reported some memory loss, his judgment was 
noted to be fair.  In addition, while his thought process 
was tangential at one time and while the veteran has 
complained of depression, there is no indication that the 
veteran has difficulty in establishing and maintaining 
effective work and social relationships.  Although he 
reported some isolation from others, the Board notes that 
the veteran was recently married.  While he reported that 
he and his wife had recently stopped speaking, he did 
indicate that she understood his PTSD.  He reported that 
he attended church.  In addition, the veteran has friends 
who had served with him in the military, was able to talk 
to his brother-in-law, and had relied upon another family 
member for transportation to the September 2002 hearing.  
While the veteran reported having to carry a gun and 
having to check his house when he awakened at night, there 
is no indication that these rituals interfered with his 
routine activities.  In addition, while the veteran was 
diagnosed with depression, there is no indication that 
this depression affected his ability to function 
independently, appropriately, and effectively.  Moreover, 
although he reported that he felt like shooting someone, 
the record does not suggest that these thoughts were 
persistent.  Additionally, while the veteran reported that 
he was arrested several times for carrying a concealed 
weapon, the Board points out that several of his arrests 
were related to his non-service connected drug and alcohol 
problems.  Although the veteran reported that he had some 
stress at work, there is no indication that this stress 
was persistent.  In fact, the veteran was able to work by 
himself, and suggested that he retired due to his non-
service-connected cancer condition.  

Additionally, the Board notes that the veteran's GAF 
scores have ranged from 55 to 60.  Such scores are 
consistent with moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
FOURTH EDITION (1994).  In fact, the March 2002 VA 
examiner indicated that the veteran's PTSD symptomatology 
had only slightly worsened-suggesting that the veteran's 
symptomatology had not worsened to the extent that an 
increased rating is warranted.  In sum, the veteran has at 
times had some difficulties typical of the 50 percent 
rating or the 70 percent rating, but for the reasons set 
forth above, the evidence on a whole causes the Board to 
conclude that his disability more closely approximates the 
criteria for the 30 percent rating.

Thus, the Board finds that the veteran's difficulties more 
closely approximate the criteria for a 30 percent rating.  
Indeed, it is the criteria for the 30 percent rating that 
specifically refer to disturbances akin to those 
experienced by the veteran-problems with mood, anxiety, 
chronic sleep impairment, etc.  Consequently, the Board 
finds that his symptoms are best represented by the 
criteria for a 30 percent rating.  38 C.F.R. § 4.130 
(Diagnostic Code 9411).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  
See 38 C.F.R. § 3.321 (2002).  The current evidence of 
record does not demonstrate that the veteran's disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  38 C.F.R. § 3.321.  
It is undisputed that the symptoms he experiences have an 
adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1.  

In this regard, the Board notes that although the veteran 
has reported that he has been unable to find employment 
due to his PTSD, the evidence of record does not indicate 
that the veteran has experienced frequent hospitalization 
or marked interference with employment due to his service-
connected PTSD.  Therefore, although the veteran 
experiences what has at times been described as moderate 
symptomatology, the schedular criteria take such factors 
into account.  Given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of 
an extraschedular evaluation is not warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) was 
recently enacted.  A discussion of the pertinent VCAA and 
regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to 
notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect 
to the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides in part 
that the Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for VA benefits.  38 U.S.C.A. 
§ 5103A(a)(1) (West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of 
any information, or any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  In this case, the veteran's 
application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  The amended 
"duty to notify" requires the Secretary to notify a 
claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (2002) (codified at 
38 C.F.R. § 3.159(b) (2002)); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to 
be provided to advise that if such information or evidence 
is not received within one year from the date of such 
notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. 
§ 5103(b) (West Supp. 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the 
RO has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be 
granted the benefit sought.  This is evidenced by the 
rating action of March 2002, the statement of the case 
issued in April 2002, and a February 2002 letter that 
informed him of the applicable laws and regulations.  
Specifically, these documents show that the RO notified 
the veteran of the development of his claim, the type of 
evidence needed to prove his claim, and of which evidence, 
if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show 
that VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the 
Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  
The VCAA sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  In 
this case, however, there is no outstanding pertinent 
evidence to be obtained, either by VA or the veteran.  
Although the veteran indicated in the September 2002 
hearing that he had received Social Security disability 
benefits, he reported that he did not think that these 
benefits were related to his PTSD.  The Board notes that 
the veteran also reported that he received treatment from 
a VA Medical Center in Detroit, Michigan.  Although these 
VA treatment records are not of record, the Board notes 
that the veteran was recently afforded a VA examination to 
determine the severity of his PTSD.  In this regard, the 
Board notes that March 2002 VA examiner essentially 
summarized these VA treatment records in his examination 
report, and based his medical opinion upon, not only his 
review of the claims file and his examination of the 
veteran, but also upon his review of the veteran's current 
psychiatric treatment information.  Consequently, given 
the standard of the new regulation, the Board finds that 
VA did not have a duty to assist that was unmet.

After a review of the evidence, the Board concludes that 
VA has complied with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  
Therefore, the Board finds that further action to comply 
with these new requirements is not necessary.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

The appeal for a disability rating in excess of 30 percent 
for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

